DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments are acknowledged and appreciated.  Amended claims are allowable as follows and restricted claims are rejoined as follows based on their dependency.

Election/Restrictions
Claim 1 is allowable making dependent withdrawn 7-11 also allowable.  Accordingly, claims 7-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/25/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stacey (NPL, "NASA to launch students' nanosatellite", 2014) in view of Kuninaka et al. (U.S. Patent Application Publication 2012/0223189).

In regards to claim 37, NPL “Nasa to launch students’ nanosatellite”, 2014 (henceforth referred to as Stacey) nanosatellite comprising:
an illumination element, the illumination element being a sustained
illumination source powered by an onboard power source, the illumination element configured to provide at least one sustained external illumination event, the illumination element being sufficiently powerful to render said illumination event visible from the ground.  Stacey describes a nanosatellite that carries an LED light source and power source that will/can be transmitted while the nanosatellite is in orbit and be visible from the surface of the Earth (LED beacon, page 2) and although Stacey teaches using flashes to facilitate communication, using multiple flashes to elicit a visual message constitutes being sustained; and 
Stacey teaches an illumination controller configured to control said illumination element (the nanosatellite includes a controlling means for the LED), but fails to teach an illumination controller configured to coordinate operation of said illumination element with illumination elements of other nanosatellites to provide, from orbit, in combination with said other nanosatellites a multiple element sustained display of at least a minute for viewing from the ground with an unaided human eye, the display of at least said minute comprising a plurality of said illumination events.  However, NPL “CubeSats provide Big opportunites in small packages”, 2014, (henceforth referred to as Tutten) 
The illumination controller further being configured to define an event start time for said illumination event and an event end time for said illumination event, such that said illumination event lasts from said event start time to said event end time.  The controller for the coordinated CubeSats provides an automatic start time and end time.  The start time is defined as being when the CubeSats are in formation (i.e. released into orbit) and since the CubeSat includes a controller for satellite alignment (with magnetic field of Earth), the device has the capacity to define an event start time and end time.  

In regards to claim 38, NPL “Nasa to launch students’ nanosatellite”, 2014 (henceforth referred to as Stacey) nanosatellite comprising:
an illumination element, the illumination element being a sustained
illumination source powered by an onboard power source, the illumination element configured to provide at least one sustained external illumination event, the illumination element being sufficiently powerful to render said illumination event visible from the 
Stacey teaches an illumination controller configured to control said illumination element (the nanosatellite includes a controlling means for the LED), but fails to teach an illumination controller configured to coordinate operation of said illumination element with illumination elements of other nanosatellites to provide, from orbit, in combination with said other nanosatellites a multiple element sustained display of at least a minute for viewing from the ground with an unaided human eye, the display of at least said minute comprising a plurality of said illumination events.  However, NPL “CubeSats provide Big opportunites in small packages”, 2014, (henceforth referred to as Tutten) teaches using CubeSats in formation (of at least two) and providing communication between the satellites using lasers (pages 3-4) and further, Kuninaka et al (henceforth referred to as Kuninaka) teaches using a formation of satellites to transmit optical information to the ground (par. 44).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize the optical transmission capacity of the CubSats of Stacey and Tutten in a formation of satellites to facilitate the transmission of optical information to the ground as taught by Kuninaka, to transmit more complex information.  Further, note that the nanosatellites are disclosed as functioning in orbit around the Earth;


Summary/Conclusion
Claims 37 and 38 are rejected and claims 1-4, 6 -12 are allowable.  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.



/BENJAMIN P LEE/            Primary Examiner, Art Unit 3641